—Appeal by defendant from a resentence of the Supreme Court, Kings County (Bonomo, J.), imposed November 23, 1983, which, upon an order of this court that he be resentenced as a second felony offender upon his convictions of rape in the first degree and assault in the second degree (People v Foley, 96 AD2d 866), resentenced him as a second felony offender to concurrent indeterminate years of imprisonment of 12½ to 25 years and 3½ to 7 years.
Resentence affirmed.
We find no merit to defendant’s contention that the provisions for mandatory enhanced prison sentences for second felony offenders established in article 70 of the Penal Law are unconstitutional (see People v Morse, 62 NY2d 205; People v Thompson, 105 AD2d 762; People v Cates, 104 AD2d 895; People v Kepple, 9& AD2d 783). Nor, under the circumstances, do we find that the sentences imposed were unduly harsh or excessive. O’Connor, J. P., Brown, Lawrence and Fiber, JJ., concur.